— Judgment unanimously affirmed with costs. Memorandum: The trial court did not err in its interpretation of the contract terms or in defining those terms for the jury. Where the terms of an agreement are unambiguous, the interpretation of the contract is a matter for the court to decide and resort to extrinsic matter is unnecessary and improper (see, Teitelhaum Holdings v Gold, 48 NY2d 51, 56). In the subject case, the court properly interpreted the terms of paragraph 8 of the lease consistent with their plain and ordinary meaning.
Defendant limited its appeal to a specific portion of the judgment. Its present claims regarding expiration or cancellation of the lease are not properly before us. Finally, plaintiff conceded on oral argument that material submitted in the Appendix to his brief was not part of the record. Accordingly, we grant defendant’s motion to strike that Appendix. (Appeal *990from judgment of Supreme Court, Erie County, Notaro, J.— measure of damages.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.